Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 39 is objected to because of the following informalities:
Claim 39: in line 2, “of arm” should read “of the arm”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 30, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 includes “the catheter body” in the last two lines, which lacks antecedent basis. For the purposes of claim interpretation, “the catheter body” is being considered to read “the leader body”. Note that claim 26 also includes “the catheter body” which is being treated as though it reads “the leader body” in claim 26.
Claim 25 includes “the instrument driver” in line 3 which lacks antecedent basis. For the purposes of claim interpretation, claim 25 is being treated as though it depends from claim 23.
Claim 25 includes “the inner catheter” in line 4 which lacks antecedent basis. For the purposes of claim interpretation, “the inner catheter” is being treated as though it reads “the inner leader” in claim 25. 
Claim 27 includes “the instrument driver”, “the mateable interface” and “the sheath interface” which all lack antecedent basis. For the purposes of claim interpretation, claim 27 is being treated as though it depends from claim 23.
Claim 30 includes “the sheath interface” which lacks antecedent basis. For the purposes of claim interpretation, “the sheath interface” is being treated as though it reads “a sheath interface”.
Claim 36 includes “the elongate leader body” and “the sheath body” which lack antecedent basis. For the purposes of claim interpretation, “the elongate leader body” and “the sheath body” are being treated as though they read “the leader” and “the sheath”. 
Claim 37 includes “the elongate leader body” (twice) and “the sheath body” which lack antecedent basis. For the purposes of claim interpretation, “the elongate leader body” and “the sheath body” are being treated as though they read “the leader” and “the sheath”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 28-30, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Suzuki (US 2008/0262296). 
Regarding claim 38, Suzuki discloses a system 
Regarding claim 39, a first portion of the arm is coupled to the first gear (e.g., 53; figs. 15a,b) such that rotation of the arm (via rotation of drive shaft 13) causes the first gear (53) to pivot towards or away from the elongate body together with the first portion of the arm, and a second portion of the arm is coupled to the second gear (50) such that rotation of the arm is centered on the second gear (note drive shaft 13). 
Regarding claim 40, rotation of the second gear (50) (via drive shaft 13) is configured to drive the first gear and thereby actively advance the elongate body (note: rotation of first gear 53 causes rotation of gear 51, which is attached to roller 43).
Regarding claim 21, Suzuki discloses a medical system comprising an outer sheath (2) comprising an elongate sheath body and a working lumen (7), an inner leader (6; wherein “leader” is considered to read on any thin elongated element; noting that the instant application states that an inner catheter is sometimes called a leader catheter) comprising an elongate leader body and configured to be inserted through the working lumen, a feeder (48; figs. 15a,b) configured to engage the elongate leader body to actively advance the leader within the working lumen, the feeder comprising at least one arm (52) configured to pivot towards the elongate leader body to engage with the elongate leader body and away from the elongate leader body to disengage from the elongate leader body (best shown in figs. 10-11), and a rotatable gripping pad (43) coupled to a drive gear (50) via a gripping pad gear (51 or 53), wherein pivoting the at least one arm causes the gripping pad gear to rotate about the drive gear. 
Regarding claim 28, the feeder is configured to actively retract the elongate leader body within the sheath body (depending on direction of rotation; see at least [0066], [0092]). 
Regarding claim 29, Suzuki discloses first and second rotatable gripping pads (43; as understood in view of figs. 10-12,15a,b) opposing each other and engagable with the elongate leader body and rotatable opposite each other to actively advance the elongate leader body within the sheath body.
Regarding claim 30, the feeder is affixed relative to a sheath interface (see 35 USC 112b rejection above), wherein the sheath interface is considered the area of the sheath to which the feeder is attached, via the motor (see fig. 10; fig. 15b). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 27-31, and 33-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viswanathan et al. (US 2007/0149946) in view of Suzuki.
Regarding claim 21, Viswanathan discloses a medical system comprising an outer sheath (274 in figs. 3,4) comprising an elongate sheath body and a working lumen, an inner leader (224, wherein “leader” is considered to read on any elongated element, noting that the instant application states that an inner catheter is sometimes called a leader catheter) comprising an elongate leader body and configured to be inserted through the working lumen, and a feeder (250,252) configured to engage with the elongate leader body to actively advance the leader within the working lumen. Regarding claims 22 and 23, the sheath further comprises a sheath adapter (see annotated figure below) coupled to a proximal end of the sheath body and the inner leader further comprises a leader adapter (236) affixed to a proximal end of the leader body (see 35 USC 112b rejection above). Viswanathan further discloses an instrument driver (220/320) comprising a sheath interface (see examiner-annotated figure below) configured to mate with the sheath adapter and a mateable interface (262) configured to mate with the leader adapter (236). 

    PNG
    media_image1.png
    380
    705
    media_image1.png
    Greyscale

Regarding claim 33, Viswanathan discloses a medical system comprising an outer sheath (274), an inner leader (224), a sheath interface (see figure) configured for mating with the sheath, a carriage (262) configured for mating with the leader, and a feeder (250, 252) configured to engage with the leader.
Viswanathan fails to disclose that the feeder comprises at least one arm configured to pivot towards the elongate leader body to engage with the elongate leader body and away from the elongate leader body to disengage from the elongate leader body, and a rotatable gripping pad coupled to a drive gear via a gripping pad gear, wherein pivoting the at least one arm causes the gripping pad gear to rotate about the drive gear. 
Suzuki discloses another medical system comprising an outer sheath (2), an elongated inner element (6), and a feeder (48) configured to engage with the inner elongated element to 
Regarding claim 25, the inner leader further comprises guidewire (240 of Viswanathan – considered guidewire as it is thin elongate element over which inner leader 224 is threaded) and the instrument driver further comprises a driver (reel 272, spindle and motor; [0042] of Viswanathan) engageable with the guidewire and configured to advance and retract the guidewire within the inner catheter. 
Regarding claims 27 and 34, the instrument driver further comprises at least one motor (not shown: see [0041] of Viswanathan) configured for translating the mateable interface (262; called “carriage” in claim 34) toward the sheath interface to translate the leader adapter toward the sheath adapter (see at least [0040]-[0041]) while the feeder is operated to advance the leader within the sheath. 
Regarding claim 35, as taught by Suzuki, the feeder comprises first and second arms (52) configured to pivot toward one another to engage the leader and away from one another to disengage from the leader (as understood in view of figs. 10-11 of Suzuki).
Regarding claims 28 and 36, the feeder is further configured to actively retract the elongate leader body within the sheath body ([0040]-[0041] of Viswanathan).
Regarding claims 29 and 37, Viswanathan discloses first and second rotatable gripping pads (wheels 252, 250) opposing each other and engagable with the elongate leader body and rotatable opposite each other (note arrows in fig. 4) to actively advance the elongate leader body within the sheath body.
Regarding claim 30, the feeder is affixed relative to the sheath interface. It is noted that the feeder pads rotate relative to the sheath interface but cannot be axially/longitudinally moved and are permanently attached to the sheath interface. This is consistent with the instant invention, in which the feeder is considered affixed relative to the sheath interface but has rotating pads and pivoting arms.
Regarding claim 31, the system comprises a master input and computer as claimed (see fig. 22 and [0061]-[0064] of Viswanathan).
Claim 24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Viswanathan in view of Suzuki as applied to claim 23 above and further in view of Ferry et al. (US 2002/0177789; "Ferry"). Viswanathan discloses the invention substantially as stated above in more detail. Regarding claims 3 and 16, Viswanathan discloses that the catheter adapter is received in a socket on support block (262) of the slidable carriage, and the sheath adapter is engaged with the sheath interface, but does not expressly disclose that the catheter adapter and sheath adapters are releasably engagable with the carriage and sheath interface, respectively. 
Ferry discloses another instrument driver for advancing a catheter within a sheath. Ferry discloses that the catheter is releasably received in a slide (722) on a support block of a slidable .
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viswanathan in view of Suzuki as applied to claim 25 above and further in view of Beyar (US 6,726,675). Viswanathan in view of Suzuki discloses the invention substantially as stated above including a driver that advances a guidewire within the inner leader, but fails to disclose that the driver is configured to simultaneously advance the guidewire within the leader (see 35 USC 112b rejection above) and roll the guidewire about a longitudinal axis.
Beyer discloses another catheter assembly comprising an inner catheter (48), outer sheath (26) and guidewire (46). The assembly further comprises an instrument driver (28) that includes, in addition o drive mechanisms (50,52; fig. 2) controlling movement of the inner catheter and the outer sheath, a drive mechanism (54) engageable with the guidewire and configured to advance and retract the guidewire within the catheter body (col. 6, ll. 12-20) and roll the guidewire (via rollers 63,67; fig. 3) about its longitudinal length (col. 6, ll. 35-58). It would have been obvious to one of ordinary skill in the art to have further modified the driver of the prior art of Viswanathan to be configured to simultaneously advance the guidewire within the leader and roll the guidewire about a longitudinal axis in view of Beyar in order to further facilitate correct positioning of the catheter assembly within the patient’s body. 
Claims 21-23 and 32Moll et al. (US 2007/0043338) in view of Viswanathan and Suzuki. 
Moll discloses a medical system comprising an outer sheath (30; fig. 6; [0147]) comprising an elongate sheath body and a working lumen, an inner leader (18) comprising an elongate leader body and configured to be inserted through the working lumen. Regarding claim 32, the outer sheath and inner leader form a telescoping catheter assembly. The outer sheath includes a sheath adapter (46; fig. 6) affixed to a proximal end of the sheath body, the sheath adapter (see esp. figs. 74-80) comprising one or more drive shafts (e.g., unnumbered axle which fits into socket 268, similar to axle 54, which fits into sockets 44/270; see at least [0144], [0161], [0174], [0185], [0186]; see also [150] which discloses pre-drilled holes 76 fitted for pertinent drive axle structures) to tension or release pullwires (“control elements”, numbered as 192 in some embodiments) disposed within the outer sheath body (in control element lumens 236; fig. 86 for example). The inner leader includes a leader adapter (48; fig. 6) affixed to a proximal end of the leader body.  Regarding claim 23, Moll further discloses an instrument driver (16) comprising a sheath interface (38; fig. 6 and fig. 98 for example) configured to mate with the sheath adapter (46) and a mateable interface (40) configured to mate with the leader adapter (48). Moll fails to disclose a feeder as claimed. 
Viswanathan discloses another medical system comprising a telescoping catheter assembly comprising an outer sheath (126) and an inner catheter (140), and an instrument driver (120) that advances or retracts the inner catheter within the outer sheath (figs. 1, 2), the instrument driver comprising a sheath interface (132) and a catheter interface (146). In addition to a first actuator (mechanism that rotates winch/reel 146; reels may be carried on spindle driven by motor: [0042]) that translates the inner catheter proximal end toward the sheath proximal end, Viswanathan discloses a feeder in the form of a first set of rollers (148) that may feed the length of the inner catheter through the outer sheath as desired. This feeder (148) is affixed between a sheath interface (winch/reel 132) of the instrument driver and an inner catheter interface (winch/reel 146) of the driver. It would have been well within the purview of one skilled in the art to have modified the prior art of Moll to include a feeder affixed between 
Suzuki discloses another medical system comprising an outer sheath (2), an elongated inner element (6), and a feeder (48) configured to engage with the inner elongated element to move it relative to the outer sheath ([0087]). The feeder comprises two arms (52) configured to pivot toward the inner element to engage with the inner element and away from the inner element to disengage from it. The feeder further comprises a rotatable gripping pad (43) coupled to drive gear (50) via a gripping pad gear (51 or 53), wherein pivoting the arm causes the gripping pad gear to rotate about the drive gear (50) ([0085]-[0092]). Suzuki discloses that such pivoting arms allow the feeder to adapt to the outer diameter of different treatment tools/catheter (best shown in figs. 10-11; [0003]-[0004], [0012], [0145]). Additionally, such pivoting arms allow the feeder to be pivoted away from the inner element, thus facilitate loading/unloading/replacement of the inner element. It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Moll in view of Viswanathan to replace the feeder of Viswanathan with a feeder comprising an arm, gripping pad, drive gear and gripping pad gear as claimed in view of the teachings of Suzuki in order to provide a feeder that can be moved away from the inner leader, thus facilitating loading/unloading/replacement of the inner element and allowing the feeder to adapt to the outer diameter of different inner elements (leader). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (21-23,32,38), 24, 25, 26, 27, 28, 29, 30, 31, (33,34), and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (6), 8, 10, 11, 14, 7, 9, 12, 13, (15) and 16, respectively, of U.S. Patent No. 10,687,903. Although the claims at issue the instant claims are merely broader and are therefore “anticipated” by the claims of ’903 listed above. It is noted that the term “leader” (thin elongate element) as used in the instant claims is considered broader than “catheter” (thin elongate tubular element) and therefore is anticipated by the term “catheter”. With respect to claim 38, it is noted that the terms “first gear” and “second gear” correspond to the “gripping pad gear” and “drive gear” of claim 6 of ‘903 and are merely broader recitations and therefore anticipated by the gripping pad gear and drive gear of claim 6 of ‘903. Regarding the limitations found in claims 6-15 of ‘903 which are not found in claims 21-35 and 38 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,687,903 in view of Viswanathan. Claim 15 of ‘903 claims the invention of instant claim 36 substantially including that the feeder advances the leader (“catheter” in claim 15 of ‘903) but does not expressly disclose that the feeder is configured to actively retract the leader body within the sheath body.  Viswanathan teaches another medical system comprising an outer sheath (corresponding to 274 in figs. 3-4), inner leader (224), and feeder mechanism (250/252) configured to engage the leader and advance the leader within the sheath. Viswanathan discloses that the feeder is further able to actively retract the leader body within the sheath body ([0040]-[0041]). It would have been obvious to one of ordinary skill in the art to have modified the device of claim 15 of ‘903 to configure the feeder such that it can actively retract the leader body within the sheath body in view of the teachings of Viswanathan for the predictable advantage of being able to control movement of the leader in both directions (advance and retract) relative to the sheath. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/2/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771